                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


    JESSIE GREEN,                                               18-CV-13452-TGB

                        Petitioner,                            ORDER
                                                     (1)DENYING THE PETITION
                                                     FOR WRIT OF HABEAS
        vs.                                          CORPUS;
                                                     (2) GRANTING THE MOTION
    WILLIS CHAPMAN1,                                 TO AMEND CAPTION (ECF
                                                     NO. 24);
                        Respondent.                  (3) DENYING THE
                                                     REMAINING PENDING
                                                     MOTIONS (ECF NOS. 18, 20,
                                                     21, 23);
                                                     (4) DENYING A CERTIFICATE
                                                     OF APPEALABILITY, AND
                                                     (5) GRANTING LEAVE TO
                                                     APPEAL IN FORMA
                                                     PAUPERIS

       Jessie Green, (“Petitioner”), confined at the Thumb Correctional

Facility in Lapeer, Michigan, filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his convictions for unlawful

imprisonment, M.C.L.A. § 750.349b; attempted assault by strangulation,

M.C.L.A. §§ 750.84(1)(b); 750.92; felonious assault, M.C.L.A. § 750.82,


1The Court grants petitioner’s motion to amend caption (ECF No. 24). The caption in this case be
amended to reflect that the proper respondent in this case is now Willis Chapman, the warden of the
prison where petitioner is currently incarcerated. See Edwards Johns, 450 F. Supp. 2d 755, 757 (E.D.
Mich. 2006); See also Rule 2(a), 28 foll. U.S.C. § 2254.
                                                 1
and felony-firearm, M.C.L.A. § 750.227b. For the reasons that follow, the

petition for writ of habeas corpus is DENIED.

                            I. Background

     Petitioner was convicted following a jury trial in the Wayne County

Circuit Court. This Court recites verbatim the relevant facts regarding

petitioner’s case from the Michigan Court of Appeals’ opinion affirming

his conviction, which are presumed correct on habeas review pursuant to

28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F. 3d 410, 413 (6th Cir.

2009):

     This case arises from the assault of Symphony Whitney on
     December 19, 2013, in Detroit, Michigan. Whitney, who was
     16 years old at the time of the assault, was walking to school
     between 8:00 a.m. and 8:30 a.m. As she walked along the
     sidewalk, she approached a vacant house. A green van was
     parked in the driveway of the house and partially on the
     sidewalk, forcing Whitney to walk around the vehicle. The
     van’s passenger side was closest to Whitney as she
     approached the vehicle.

     Whitney walked around the front of the van and immediately
     saw defendant kneeling down by the driver’s side door. He
     was dressed all in black and wore a ski mask, although he had
     pulled the mask up so that it only covered his forehead.
     Whitney only saw defendant’s face “[f]or a short moment”
     before he pulled the mask down over his face, jumped to his
     feet, and grabbed her. Whitney fell in the snow and began
     screaming. Defendant pulled her up by the neck, then put her
     in a chokehold with his right arm. Whitney continued to

                                   2
scream and struggle to escape. Defendant’s right arm was
across Whitney’s neck, but she was able to breathe and
scream for help. She was not, however, able to get away or
remove his arm. While Whitney testified that defendant did
not pull her toward the van, testimony from two other
witnesses admitted at defendant’s trial established that
defendant pulled her toward the vehicle.

With his right arm still around Whitney’s neck, defendant
pulled out a black gun with his left hand and pointed it at her
and menacingly told her to shut up. Whitney continued to
scream. A white work van passed the two as they struggled,
then the driver, Calvin White, stopped, backed the vehicle up,
and got out of the van. Earl Jackson, who was visiting at the
house across the street, heard the commotion, looked out the
window, and saw a man in black with a ski mask struggling
with Whitney. Jackson ran outside with his weapon drawn.


Whitney removed from her pocket the mace she usually
carried when she walked to school, eventually sprayed it at
defendant while they struggled, and managed to break free
and run toward Wright’s work van. Jackson saw defendant
run away. Neither Wright nor Jackson saw a gun in
defendant's possession.

Wright let Whitney sit inside his van while he tried to see
which way defendant had run. Whitney called her father, and
a woman who had emerged from another nearby house called
911. Jackson approached the green van and took the keys out
of the ignition. Detroit Police officers arrived a few minutes
later. When Whitney’s father arrived at the scene, she told
him that her neck hurt.

Detroit Police Officer Charles Howard was working an
undercover surveillance detail on a breaking-and-entering
task force that morning. He responded to the dispatch call
reporting an attempted abduction. Detroit Police officers who
                              3
were already at the scene ran the green van’s license plate
through the Law Enforcement Information Network (LEIN),
which revealed defendant’s name and an address in Harper
Woods. Officer Howard drove to the Harper Woods address in
his unmarked police car, arriving there shortly after 9:00
a.m.. Officer Howard saw a black Ford and a blue Buick in the
driveway. The Ford was registered to Henrietta Barber at an
address on Farmbrook Street, and the Buick was registered
to defendant and Velvatine Jones at an address on
Nottingham Road in Detroit. The Farmbrook address was
approximately eight blocks away from the scene of the assault
on Whitney.


About 30 minutes after Officer Howard arrived at the Harper
Woods address, he saw a woman drive the Ford out of the
driveway. The Ford circled the block a couple of times. About
ten minutes later, he saw a man drive the Buick out of the
driveway. Both vehicles proceeded to the Farmbrook address
and Officer Howard also went to that location.


Officer Howard maintained surveillance at the Farmbrook
address for approximately 30 minutes before defendant came
out of the house with his girlfriend, Vernell Fleming.
Defendant and Fleming got into the Buick and drove away.
Defendant was driving. Officer Howard radioed for
assistance, and a waiting marked car stopped defendant.


Detroit Police Officer Jeremiah Orvelo was in the marked car
that stopped defendant. During the stop, Officer Orvelo’s
partner recovered a handgun from defendant’s side of the
Buick. Defendant carried a valid Carry Pistol License (CPL),
but the officers confiscated the weapon for safekeeping.
Officer Orvelo did not arrest defendant because Detroit Police
Sergeant Jose Ortiz told the officers to ask defendant to come
to the police station for questioning.
                              4
Later that day, Detroit Police Officer Jeffery Manson
assembled a photographic lineup for Whitney to identify her
attacker. Officer Manson placed defendant’s driver's license
picture, which he had obtained from LEIN, in the sixth
position in the lineup. The picture on defendant’s driver’s
license was three years old at the time. Officer Manson took
the other five pictures from the Michigan Sex Offenders
Registry because the backgrounds of the pictures were similar
to the background of defendant’s driver’s license picture.

Whitney, meanwhile, came to the police station to meet with
a composite sketch artist. While there, she described her
attacker as being around 6 feet tall, skinny, brown-skinned
with a medium complexion, and about 30 years old. When the
sketch was complete, she asked the artist to add in a beard to
more accurately reflect her attacker’s appearance.


After Whitney’s meeting with the sketch artist, Sergeant
Ortiz showed her the photographic lineup. Whitney said that
the man in the fourth position looked familiar, but that she
was not sure he was the man who attacked her. Unbeknownst
to Whitney, the man in the fourth position had been
incarcerated at the time of the assault.


Later that same day, defendant arrived at the police station
for an interview. Sergeant Ortiz interviewed him and noted
that defendant looked different and younger in his driver’s
license picture than in person. Sergeant Ortiz took a picture
of defendant with his cell phone and sent the picture to Officer
Manson for inclusion in a second photographic lineup. During
the interview, defendant stated that he had inadvertently left
the keys in the green van that morning, and that he had last
seen the van in the driveway of the Harper Woods address.
Defendant maintained that Fleming had been with him all


                               5
     morning and that they had driven together in the Buick to the
     Nottingham address, then to the Farmbrook address.

     On December 20, 2013, Officer Manson went to Whitney’s
     house with the second photographic lineup. He had replaced
     the other five photographs with photographs of individuals
     who more closely reflected defendant’s different appearance
     in the new picture that Sergeant Ortiz had taken. He believed
     that it would have been unduly suggestive to have used the
     same pictures from the first lineup given that they did not
     look like the new picture of defendant. Defendant’s new
     picture was now in the fourth position. Whitney only looked
     at the photographs for “a matter of seconds” and, when asked,
     indicated that she recognized number four. Whitney wrote, “I
     think he’s the one who attacked me,” and, “He tried to kidnap
     me,” on the photographic lineup.

     Later that day, Officer Manson called defendant to tell him
     that he could pick up his green van at the police station.
     Officer Manson arrested defendant when he arrived. Detroit
     Police officers never recovered defendant’s gun, however,
     because defendant had reclaimed it the previous day and
     because it was not on his person when Officer Manson
     arrested him.


     People v. Green, No. 321519, 2015 WL 5311660, at * 1–3 (Mich. Ct.

App. Sept. 10, 2015) (internal footnote omitted).

     Petitioner’s conviction was affirmed on direct appeal. Id., lv. den.

499 Mich. 915, 877 N.W. 2d 895 (2016).

     Petitioner filed a post-conviction motion for relief from judgment,

which was denied. People v. Green, No. 14-000470-01-FH (Third Cir. Ct.,


                                    6
Nov. 28, 2016). The Michigan appellate courts denied petitioner leave to

appeal. People v. Green, No. 337063 (Mich. Ct. App. July 13, 2017); lv.

den. 501 Mich. 1080, 911 N.W.2d 713 (2018), reconsideration den., 503

Mich. 862, 917 N.W.2d 369 (2018).

        Petitioner in his original and amended habeas petitions seeks

habeas relief on the following grounds: (1) Petitioner is entitled to

immediate release where there was police and prosecutor misconduct

resulting in extrinsic fraud on the court to confer jurisdiction, (2) the

photographic identification procedure was unduly suggestive,2 (3)

petitioner was denied the effective assistance of trial counsel, and (4)

petitioner was denied the effective assistance of appellate counsel.

                                 II. LEGAL STANDARD

        28 U.S.C. § 2254(d) provides that:

        An application for a writ of habeas corpus on behalf of a
        person in custody pursuant to the judgment of a State court
        shall not be granted with respect to any claim that was
        adjudicated on the merits in State court proceedings unless
        the adjudication of the claim–

                           (1) resulted in a decision that was contrary to, or
                           involved an unreasonable application of, clearly


2 Petitioner excluded this claim from his initial habeas petition but later asked to include this claim
in his motion to amend or correct the record. (ECF No. 11). This Court subsequently granted
petitioner’s motion to amend his petition to include this claim. (ECF No. 19, PageID. 1720).
                                                   7
                   established Federal law, as determined by the
                   Supreme Court of the United States; or
                   (2) resulted in a decision that was based on an
                   unreasonable determination of the facts in light
                   of the evidence presented in the State court
                   proceeding.

     A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal

law erroneously or incorrectly.” Id. at 410–11. “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief

so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in

order to obtain habeas relief in federal court, a state prisoner is required
                                     8
to show that the state court’s rejection of his or her claim “was so lacking

in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103.

                             III. Discussion

     A. Claim # 1. The illegal arrest/jurisdiction claim

     Petitioner first alleges that the trial court lacked jurisdiction over

his case because the police and prosecutor committed fraud on the state

court by knowingly presenting false information to a judge to obtain his

arrest warrant. Petitioner refers to a statement in a police report that

was submitted to the prosecutor’s office as part of a request to bring

charges. See ECF No.1, Page ID. 109. In the report, the writer states that

the victim positively identified petitioner as the man who assaulted her.

Petitioner claims that statement is false because the victim’s second

identification was merely “tentative.”

     Petitioner challenged the legality of his arrest in his post-conviction

motion for relief from judgment. The judge denied the motion, finding

that there was probable cause to arrest petitioner. People v. Green, No.




                                    9
14-000470-01-FH, *2 (Third Cir. Ct., Nov. 28, 2016) (ECF No. 8-14,

PageID. 1266).

     A federal habeas review of a petitioner’s arrest or search by state

police is barred where the state has provided a full and fair opportunity

to litigate an illegal arrest or a search and seizure claim. Stone v. Powell,

428 U.S. 465, 494–95 (1976); Machacek v. Hofbauer, 213 F.3d 947, 952

(6th Cir. 2000). For such an opportunity to have existed, the state must

have provided, in the abstract, a mechanism by which the petitioner

could raise the claim, and presentation of the claim must not have been

frustrated by a failure of that mechanism. Riley v. Gray, 674 F.2d 522,

526 (6th Cir. 1982). The relevant inquiry is whether a habeas petitioner

had an opportunity to litigate his or her claims, not whether he or she in

fact did so or even whether the Fourth Amendment claim was correctly

decided. See Wynne v. Renico, 279 F. Supp. 2d 866, 892 (E.D. Mich. 2003);

rev’d on other grds 606 F.3d 867 (6th Cir. 2010). Indeed, under Stone, the

correctness of a state court’s conclusions regarding a Fourth Amendment

claim “is simply irrelevant.” See Brown v. Berghuis, 638 F. Supp, 2d 795,

812 (E.D. Mich. 2009). “The courts that have considered the matter ‘have

consistently held that an erroneous determination of a habeas


                                     10
petitioner’s Fourth Amendment claim does not overcome the Stone v.

Powell bar.’” Id. (quoting Gilmore v. Marks, 799 F.2d 51, 57 (3rd Cir.

1986)).

     Petitioner presented his Fourth Amendment claim in his post-

conviction motion for relief from judgment before the trial court and the

Michigan appellate courts. Because petitioner was able to raise his illegal

arrest claim in his post-conviction motion, petitioner had a full and fair

opportunity to raise this Fourth Amendment claim in the state courts

and is thus not entitled to habeas relief. See Hurick v. Woods, 672 F.

App’x 520, 535 (6th Cir. 2016).

     Moreover, petitioner failed to show that the police or prosecutor

used false information to obtain his arrest warrant. Probable cause for

an arrest does not require a perfect identification, and witness

identifications are “entitled to a presumption of reliability and veracity.”

Legenzoff v. Steckel, 564 F. App’x 136, 143 (6th Cir. 2014) (internal

quotation omitted) (witness’s statement that he was 80% positive that

Legenzoff was the person who robbed him sufficient to justify arrest); see

also Stahl v. Czernik, 496 F. App’x 621, 624 (6th Cir. 2012) (probable

cause existed to support arrest warrant even if the affidavit for the

                                    11
warrant omitted that one of the eyewitnesses had qualified his

identification by stating that he would be more certain of his

identification if he could see the suspect’s tattoo). The victim’s statement

at the second photo show-up that “I think he’s the one who attacked me”

was sufficient to establish probable cause to issue the arrest warrant.

      Finally, petitioner’s jurisdictional claim is meritless. “An illegal

arrest, without more, has never been viewed as a bar to subsequent

prosecution, nor as a defense to a valid conviction.” United States v.

Crews, 445 U.S. 463, 474 (1980) (citing Gerstein v. Pugh, 420 U.S. 103,

119 (1975)); see also Frisbie v. Collins, 342 U.S. 519 (1952); Ker v. Illinois,

119 U.S. 436 (1886). The Supreme Court has held that “[T]he ‘body’ or

identity of a defendant or respondent in a criminal or civil proceeding is

never itself suppressible as a fruit of an unlawful arrest, even if it is

conceded that an unlawful arrest, search, or interrogation occurred.” INS

v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984).                  Although the

exclusionary rule prohibits the introduction at trial of evidence that was

seized in violation of the constitution, a criminal defendant “is not himself

a suppressible ‘fruit,’ and the illegality of his detention cannot deprive

the Government of the opportunity to prove his guilt through the


                                      12
introduction of evidence wholly untainted by the police misconduct.”

United States v. Crews, 445 U.S. at 474. Petitioner does not identify any

evidence other than his own body that was seized during this allegedly

unlawful arrest. Thus, the mere fact that petitioner may have been

arrested on an invalid warrant would not prevent him from being

prosecuted and convicted of this offense. Petitioner is not entitled to

relief on his first claim.

      B. Claim # 2. The suggestive identification claim

      Petitioner contends that that the second photographic lineup was

impermissibly suggestive because he was the only suspect included in

both lineups and because petitioner’s newer photograph was placed in

the fourth position during the second lineup, the same position in the

first lineup, in which Ms. Whitney had earlier misidentified a suspect.

      Due process protects the accused against the introduction of

evidence which results from an unreliable identification obtained

through unnecessarily suggestive procedures. Moore v. Illinois, 434 U.S.

220, 227 (1977).     To determine whether an identification procedure

violates due process, courts look first to whether the procedure was

impermissibly suggestive; if so, courts then determine whether, under


                                   13
the totality of circumstances, the suggestiveness has led to a substantial

likelihood of an irreparable misidentification. Kado v. Adams, 971 F.

Supp. 1143, 1147–48 (E.D. Mich. 1997) (citing to Neil v. Biggers, 409 U.S.

188 (1972)).    Five factors should be considered in determining the

reliability of identification evidence:

      1. the witness’s opportunity to view the criminal at the
      time of the crime;
      2. the witness’s degree of attention at the time of the crime;
      3. the accuracy of the witness’s prior description of the
      defendant;
      4. the witness’s level of certainty when identifying the
      suspect at the confrontation; and,
      5. the length of time that has elapsed between the time and
      the confrontation.

      Neil v. Biggers, 409 U.S. at 199-200.

      If a defendant fails to show that the identification procedures are

impermissibly suggestive, or if the totality of the circumstances indicate

that the identification is otherwise reliable, no due process violation has

occurred; so long as there is not a substantial misidentification, it is for

the jury or factfinder to determine the ultimate weight to be given to the

identification. See United States v. Hill, 967 F.2d 226, 230 (6th Cir. 1992).

      Petitioner failed to show that Ms. Whitney’s in-court identification

was the product of a suggestive pre-trial identification. Indeed, “the

                                     14
Supreme Court has never held that an in-court identification requires an

independent basis for admission in the absence of an antecedent

improper pre-trial identification.” Cameron v. Birkett, 348 F. Supp. 2d

825, 843 (E.D. Mich. 2004). Moreover, “the Due Process Clause does not

require a preliminary judicial inquiry into the reliability of an eyewitness

identification when the identification was not procured under

unnecessarily suggestive circumstances arranged by law enforcement.”

Perry v. New Hampshire, 565 U.S. 228, 248 (2012).

     The mere fact that Ms. Whitney was exposed to successive

identification procedures of petitioner did not render her identifications

of him unreliable. See Williams v. Lavigne, 209 F. App’x 506, 508 (6th

Cir. 2006) (Identification procedure, during which witness was shown

several lineups and photo arrays, all of which contained defendant’s

picture, was not unduly suggestive). The fact that petitioner was the only

person to appear in both photographic line-ups did not make the second

photographic line-up suggestive in light of the fact that different

photographs of petitioner were used in each line-up. See United States v.

Watson, 540 F. App’x 512, 516–17 (6th Cir. 2013). Finally, “the fact that

the two photo arrays placed the intended suspect in the same numerical


                                    15
position is not unduly suggestive.” Wells v. Larose, No. 1:15 CV 298, 2017

WL 914694, at *18 (N.D. Ohio Jan. 12, 2017), report and recommendation

adopted, No. 1:15 CV 298, 2017 WL 898007 (N.D. Ohio Mar. 7, 2017).

Petitioner is not entitled to habeas relief on his second claim.

      C. Claims # 3 and # 4. The ineffective assistance of counsel
         claims.
      Petitioner contends he was denied the effective assistance of trial

and appellate counsel.

      To prevail on his ineffective assistance of counsel claims, petitioner

must show that the state court’s conclusion regarding these claims was

contrary to, or an unreasonable application of, Strickland v. Washington,

466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

Strickland established a two-prong test for claims of ineffective

assistance of counsel: the petitioner must show (1) that counsel’s

performance was deficient, and (2) that the deficient performance

prejudiced the defense. Strickland, 466 U.S. at 687.

      Petitioner first appears to argue that his counsel should have

objected to the violation of his right to confront witnesses and to

compulsory process when the trial court failed to require the arresting

officer to testify at a pre-trial evidentiary hearing.

                                     16
     The Sixth Circuit has observed the lack of any legal authority

“holding that the Sixth Amendment right to compulsory process applies

to pretrial detention hearings.” See United States v. Smith, 191 F. App’x

383, 388 (6th Cir. 2006). The Supreme Court has likewise referred to a

defendant’s Confrontation Clause right to confront witnesses as being a

“trial right.” See Pennsylvania v. Ritchie, 480 U.S. 39, 52 (1987) (“The

opinions of this Court show that the right to confrontation is a trial right,

designed to prevent improper restrictions on the types of questions that

defense counsel may ask during cross-examination.”) (emphasis original);

See also Barber v. Page, 390 U.S. 719, 725 (1968) (“The right to

confrontation is basically a trial right.”). Other courts have also so noted.

See Wallace v. Rivard, No. 14-14535, 2016 WL 3055617, at * 5 (E.D. Mich.

May 31, 2016) (observing that “[c]ourts in other circuits have consistently

held that the Confrontation Clause does not apply to pre-trial hearings”).

Because there is no right to compulsory process or confrontation at a pre-

trial evidentiary hearing, any objection on this ground would have been

meritless. Defense counsel was not required to raise meritless objections.

Harris v. United States, 204 F.3d 681, 683 (6th Cir. 2000).




                                     17
      Petitioner also appears to argue that trial counsel was ineffective

for failing to challenge the legality of his arrest.

      As mentioned when addressing petitioner’s first claim, supra,

petitioner does not identify any evidence other than his own body that

was seized during this allegedly unlawful arrest. Thus, the mere fact

that petitioner may have been arrested on a defective arrest warrant

would not prevent him from being prosecuted and convicted of this

offense. Failing to file a frivolous motion to dismiss does not constitute

ineffective assistance of counsel. See Goldsby v. U.S., 152 F. App’x 431,

438 (6th Cir. 2005). A challenge to the legality of petitioner’s arrest would

not have resulted in his release from custody. Counsel was not ineffective

for failing to file a motion to dismiss on this basis. See Friday v. Pitcher,

200 F. Supp. 2d 725, 738–39 (E.D. Mich. 2002).

      Petitioner also claims that trial counsel was ineffective for failing

to contest his arrest and detention on Miranda grounds.

      A prosecutor may not use a defendant’s statements which stem

from custodial interrogation unless the prosecutor can demonstrate the

use of procedural safeguards which are effective to secure a defendant’s

privilege against self-incrimination. Miranda v. Arizona, 384 U.S. 436,


                                      18
444 (1966). No statements by petitioner were admitted at trial. People

v. Green, No. 14-000470-FH, * 2 (ECF No. 8-14, PageID. 1266). There

was nothing to suppress.      Because no statement was ever admitted

against petitioner, trial counsel was not ineffective for failing to challenge

petitioner’s detention on the ground that he was not given his Miranda

warnings. See United States v. Self, 100 F. Supp. 3d 773, 778 (D. Ariz.

2015).

      In a related vein, petitioner claims that trial counsel was ineffective

for failing to move to suppress the photograph of petitioner taken by

Sergeant Ortiz at the police station which was later used during the

second photographic line-up, in which Ms. Whitney identified petitioner

as her assailant. Petitioner claims that this photograph should have

been suppressed as a fruit of an illegal arrest because he was effectively

arrested when he showed up at the police station.

      The evidence at trial establishes that petitioner voluntarily showed

up at the police station. He was not arrested at that point or placed in

handcuffs or otherwise detained. Petitioner was not told he was a suspect

or that he was not free to leave; in fact, petitioner was allowed to leave

after the photograph was taken. Under these circumstances, petitioner

                                     19
was not under arrest when he was at the police station. See, e.g., Young

v. Renico, 346 F. App’x 53, 58 (6th Cir. 2009). Because there was no basis

for asserting that petitioner was illegally detained by the police when he

agreed to show up at the police station, petitioner was not denied the

effective assistance of counsel by his counsel’s failure to challenge the

admissibility of his photograph taken by Sergeant Ortiz on this basis,

where counsel may have reasonably determined that a motion based

upon an illegal arrest claim would have been meritless. See Reedus v.

Stegall, 197 F. Supp. 2d 767, 782 (E.D. Mich. 2001).

     Petitioner next contends that trial counsel was ineffective for

failing to call Henrietta Barber (the owner of the black Ford) and

Velvetann Jones (the owner of the blue Buick) “concerning who was

driving those vehicles on the morning of the offense.”

     Petitioner has offered, neither to the Michigan courts nor to this

Court, any evidence beyond his own assertions as to whether the

witnesses would have been able to testify and what the content of these

witnesses’ testimony would have been. In the absence of such proof, the

petitioner is unable to establish that he was prejudiced by counsel’s

failure to call these witnesses to testify at trial, so as to support the


                                   20
second prong of an ineffective assistance of counsel claim. See Clark v.

Waller, 490 F. 3d 551, 557 (6th Cir. 2007).

     Petitioner next claims that his counsel was ineffective for failing to

object to what petitioner argues was a misleading statement made by the

prosecutor during closing argument that officers observed petitioner and

his girlfriend driving away from his residence in the black Ford and blue

Buick. Green claims that the officer conducting the surveillance, Officer

Howard, testified that he could not identify who was driving either

vehicle. But Officer Howard later testified that the person later identified

as petitioner “appeared to be” the same person as the male he observed

leave his residence and drive away in a blue Buick. ECF No. 8-8, PageID.

756–57. Later, on cross, he confirmed (through the use of a double

negative) that he was not testifying that the man he saw enter the blue

Buick was not petitioner. Id., PageID. 760.

     Misrepresenting facts in evidence by a prosecutor can amount to

substantial error because doing so “may profoundly impress a jury and

may have a significant impact on the jury’s deliberations.” Washington v.

Hofbauer, 228 F.3d 689, 700 (6th Cir. 2000) (quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 646 (1974)). Likewise, it is improper for a


                                    21
prosecutor during closing arguments to bring to the jury any purported

facts which have not been introduced into evidence and which are

prejudicial. Byrd v. Collins, 209 F. 3d 486, 535 (6th Cir. 2000). However,

prosecutors must be given leeway to argue reasonable inferences from

the evidence. Id.

     The prosecutor’s remarks in closing arguments were based on

reasonable inferences from the evidence. Because the prosecutor’s

remarks were not improper, counsel was not ineffective for failing to

object. Slagle v. Bagley , 457 F. 3d 501, 528 (6th Cir. 2006).

     Petitioner finally argues that trial counsel was ineffective for failing

to object to the delayed disclosure of the videotape which showed the

actual attempted abduction. Petitioner argues that the prosecutor

violated the dictates of Brady v. Maryland, 373 U.S. 83, 87 (1963) by

failing to turn over this evidence sooner to the defense.

     Under Brady, the prosecution must disclose evidence “in its

possession that is both favorable to the accused and material to guilt or

punishment.” Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987). To

establish a Brady violation, a defendant must show: “[1] the prosecutor

suppressed evidence; [2] that such evidence was favorable to the defense;


                                    22
and [3] that the suppressed evidence was material.” Carter v. Bell, 218

F.3d 581, 601 (6th Cir. 2000). Evidence is material only if there is “a

reasonable probability that, had the evidence been disclosed to the

defense,   the    result   of   the    proceeding    would    have     been

different.” Ritchie, 480 U.S. at 57. Where the prosecution ultimately

hands over the Brady material that could be used to impeach a witness,

however, there is no violation “so long as the defendant is given [the]

impeachment material, even exculpatory impeachment material, in time

for use at trial.” United States v. Presser, 844 F.2d 1275, 1283 (6th Cir.

1988); see also United States v. Davis, 306 F.3d 398, 421 (6th Cir.

2002) (“Thus, Brady generally does not apply to delayed disclosure of

exculpatory information, but only to a complete failure to disclose.”)

(quotation omitted).

     Only where the defendant has been prejudiced by the delay in

disclosure is Brady violated. Davis, 306 F.3d at 421. To establish

prejudice, “a defendant must show what he would have done differently

had he been given more time to address the Brady evidence, and

specifically how, had the evidence been given to the defendant earlier, a

reasonable probability exists that the result of the defendant's trial would


                                      23
have been different.” United States v. Spry, 238 Fed App’x 142, 148 (6th

Cir. 2007) (citations omitted). The ultimate touchstone of this inquiry is,

critically, “whether in [the] absence [of the evidence] [the defendant]

received a fair trial, understood as a trial resulting in a verdict worthy of

confidence.” Kyles v. Whitley, 514 U.S. 419, 434 (1995). A “reasonable

probability” of a different result is thus demonstrated when the

government's evidentiary suppression “undermines confidence in the

outcome of the trial.” Id. (quoting United States v. Bagley, 473 U.S. 667,

680 (1985) (opinion of Blackmun, J.)).

     Petitioner claims that the video evidence was not disclosed until the

day of trial. Petitioner contends that his attorney should have objected to

this delayed disclosure because it prevented him from making a pretrial

motion seeking the appointment of an independent video forensic expert

to analyze the tapes. ECF 1, PageID 33. The trial court addressed this

issue in denying Defendant’s Motion for Relief from Judgment and found

that “the trial record does not support that there was any improper delay

or that any such delay was outcome determinative.” Id at PageID 103.

     In his Petition, Petitioner capably describes how he believes the

video—without the aid of any expert analysis—could be used to support


                                     24
his defense (“Petitioner submits that what the recording shows is

contrary to complainant’s testimony”, Id at PageID.35).          Petitioner

clearly had the ability during trial to have his counsel explain to the jury

what he believed to be the exculpatory value of the video, but did not do

so. Moreover, Petitioner has offered no evidence to this Court that there

exists an expert who would have challenged the accuracy or reliability of

the videotape.    A habeas petitioner’s claim that trial counsel was

ineffective for failing to call an expert witness cannot be based on

speculation. See Keith v. Mitchell, 455 F. 3d 662, 672 (6th Cir. 2006).

Under these circumstances, Petitioner has failed to show both that he

was prejudiced by the allegedly delayed disclosure of the video and, given

that he was identified in-court by the victim, a reasonable probability

that the result of his trial would have been different had he had access to

the video earlier.    Because Petitioner cannot substantiate a Brady

violation, he has not shown that trial counsel was ineffective for failing

to object or to move for a mistrial based upon a Brady violation. See, e.g.,

McMeans v. Brigano, 228 F. 3d 674, 684–85 (6th Cir. 2000).

     Petitioner in his fourth claim alleges that appellate counsel was

ineffective for failing to raise a number of his claims that he now raises.


                                    25
     The Sixth Amendment guarantees a defendant the right to effective

assistance of counsel on the first appeal by right. Evitts v. Lucey, 469 U.S.

387, 396-397 (1985). However, court appointed counsel does not have a

constitutional duty to raise every non-frivolous issue requested by a

defendant. Jones v. Barnes, 463 U.S. 745, 751 (1983). A habeas court

must defer twice: first to appellate counsel’s decision not to raise an issue

and secondly, to the state court’s determination that appellate counsel

was not ineffective. Woods v. Etherton, 136 S. Ct. 1149, 1153 (2016) (per

curiam) (“Given AEDPA, both Etherton’s appellate counsel and the state

habeas court were to be afforded the benefit of the doubt.”).

     Petitioner’s claims are meritless. “[A]ppellate counsel cannot be

found to be ineffective for ‘failure to raise an issue that lacks merit.’”

Shaneberger v. Jones, 615 F. 3d 448, 452 (6th Cir. 2010) (quoting Greer

v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)).

     Petitioner also claims that appellate counsel was ineffective for

failing to provide petitioner with the pre-trial and trial transcripts,

presumably so that petitioner could file his own pro per appellate brief.

     Petitioner fails to state a claim upon which relief can be granted. A

criminal defendant has no federal constitutional right to self-


                                     26
representation on direct appeal from a criminal conviction. Martinez v.

Court of Appeal of California, 528 U.S. 152, 163 (2000). This is because

the rights protected by the Sixth Amendment, including the right to self-

representation, are rights that are available to prepare for trial and at

the trial itself. However, the Sixth Amendment does not include any

right to appeal. Id. at 160. The Supreme Court also rejected the idea that

the right to self-representation on appeal could be grounded in the Due

Process Clause [of the Fourteenth Amendment], because “[U]nder the

practices that prevail in the Nation today, however, we are entirely

unpersuaded that the risk of either disloyalty or suspicion of disloyalty is

a sufficient concern to conclude that a constitutional right of self-

representation is a necessary component of a fair appellate proceeding”.

Martinez, 528 U.S. at 161.

     Thus, there is no constitutional entitlement to submit a pro se

appellate brief on direct appeal from a criminal conviction in addition to

a brief submitted by appellate counsel. See McMeans v. Brigano, 228 F.

3d at 684. By accepting the assistance of counsel, the criminal appellant

waives his right to present pro se briefs on direct appeal. Myers v.

Johnson, 76 F.3d 1330, 1335 (5th Cir. 1996); see also Henderson v.


                                    27
Collins, 101 F. Supp. 2d 866, 881 (S.D. Ohio 1999); aff’d in part, vacated

in part on other grounds 262 F.3d 615 (6th Cir. 2001).

     Because petitioner was represented by appellate counsel, any

failure by the trial court or appellate counsel to provide petitioner with

the trial transcripts so that he could prepare his own pro se brief would

not violate petitioner’s constitutional rights. See U.S. v. Dierling, 131

F.3d 722, 734, n.7 (8th Cir. 1997); Foss v. Racette, No. 1:12-CV-0059, MAT

2012 WL 5949463, * 4 (W.D.N.Y. Nov. 28, 2012); see also Willis v. Lafler,

No. 05-74885, 2007 WL 3121542, * 18 (E.D. Mich. Oct. 24, 2007).

Petitioner is not entitled to relief on his fourth claim.

     D. The Court denies petitioner’s remaining motions.

     Petitioner has filed a number of motions which remain pending

before the Court.

     Petitioner filed a motion for an evidentiary hearing. ECF No. 18.

     A habeas petitioner is not entitled to an evidentiary hearing on his

claims if they lack merit. See Stanford v. Parker, 266 F. 3d 442, 459–60

(6th Cir. 2001). In light of the fact that petitioner’s claims are meritless,

he is not entitled to an evidentiary hearing. The motion is denied.




                                     28
     Petitioner has filed a motion for the production of documents. ECF

No. 20. This Court has already determined that petitioner’s allegations,

even if true, would not entitle him to habeas relief. In light of the fact

that petitioner’s claims are without merit, petitioner is not entitled to

seek discovery in support of his claims. See Sellers v. United States, 316

F. Supp. 2d 516, 523 (E.D. Mich. 2004). The motion is denied.

     Petitioner has filed two motions in which he seeks summary

judgment.    Given this Court’s determination that petitioner is not

entitled to federal habeas relief, the motions for summary judgment are

denied as moot. See Ortiz v. Williams, 489 F. Supp. 2d 381, 386 (D. Del.

2007).

                               IV. Conclusion

     The Court denies the petition for writ of habeas corpus. The Court

will also deny a certificate of appealability to petitioner. In order to

obtain a certificate of appealability, a prisoner must make a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

demonstrate this denial, the applicant is required to show that

reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues


                                   29
presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims to be debatable

or wrong. Id. at 484. “The district court must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

     For the reasons stated in this opinion, the Court will deny

petitioner a certificate of appealability because he has failed to make a

substantial showing of the denial of a federal constitutional right. See

also Millender v. Adams, 187 F. Supp. 2d 852, 880 (E.D. Mich. 2002).

However, although jurists of reason would not debate this Court’s

resolution of petitioner’s claims, the issues are not frivolous; therefore,

an appeal could be taken in good faith and petitioner may proceed in

forma pauperis on appeal. See Foster v. Ludwick, 208 F. Supp. 2d 750,

765 (E.D. Mich. 2002).

                               V. ORDER

     Based upon the foregoing, IT IS ORDERED that:

                                    30
     (1)   The petition for a writ of habeas corpus is DENIED WITH
           PREJUDICE.

     (2)   The motion to amend caption (ECF No. 24) is GRANTED.

           Petitioner’s remaining motions (ECF No. 18, 20, 21, 23) are
           DENIED.

     (3)   A certificate of appealability is DENIED.

     (4)   Leave to appeal in forma pauperis is GRANTED.

                                 s/Terrence G. Berg
                                 HON. TERRENCE G. BERG
Dated: January 31, 2020          UNITED STATES DISTRICT JUDGE




                                  31
